DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s amendment, filed on 11 May 2022.  The changes and remarks disclosed therein have been considered.
	Claims 1-3, 5-10, 12-14 and 16-17  are pending in the application.  Claims 1, 3, 5-6, 8-9, 12 and 16-17 are currently amended.  Claims 1, 6 and 12 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fantini et al. (US 10,163,977) (hereinafter, “Fantini”).
Re: independent claim 1, Fantini discloses a chalcogenide material comprising: germanium (Ge), arsenic (As), selenium (Se) and from 0.5 to 10 at% of at least one group 13 element (col 8 ll. 16-21, Se=53wt%, As=23wt%, Ge=13wt %, In=11wt%). 
Converting wt% to at% =
                
                    T
                    o
                    t
                    a
                    l
                     
                    a
                    t
                    %
                    =
                    
                        
                            
                                
                                    w
                                    t
                                    %
                                     
                                    o
                                    f
                                     
                                    S
                                    e
                                    =
                                
                                
                                    a
                                    t
                                    o
                                    m
                                    i
                                    c
                                     
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    S
                                    e
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    w
                                    t
                                    %
                                     
                                    o
                                    f
                                     
                                    A
                                    s
                                
                                
                                    a
                                    t
                                    o
                                    m
                                    i
                                    c
                                     
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    A
                                    s
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    w
                                    t
                                    %
                                     
                                    o
                                    f
                                     
                                    G
                                    e
                                
                                
                                    a
                                    t
                                    o
                                    m
                                    i
                                    c
                                     
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    G
                                    e
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    w
                                    t
                                    %
                                     
                                    o
                                    f
                                     
                                    I
                                    n
                                
                                
                                    a
                                    t
                                    o
                                    m
                                    i
                                    c
                                     
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    I
                                    n
                                
                            
                        
                    
                
            

                
                    T
                    o
                    t
                    a
                    l
                     
                    a
                    t
                    %
                    =
                     
                    
                        
                            
                                
                                    53
                                
                                
                                    79
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    23
                                
                                
                                    75
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    13
                                
                                
                                    73
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    11
                                
                                
                                    115
                                
                            
                        
                    
                    =
                    1.25
                
            
                
                    a
                    t
                    %
                     
                    o
                    f
                     
                    S
                    e
                    =
                    
                        
                            
                                
                                    
                                        
                                            53
                                        
                                        
                                            79
                                        
                                    
                                
                            
                        
                        
                            1.25
                        
                    
                    *
                    100
                    =
                    53.67
                     
                    a
                    t
                    %
                     
                    o
                    f
                     
                    S
                    e
                
            
                
                    a
                    t
                    %
                     
                    o
                    f
                     
                    A
                    s
                    =
                    
                        
                            
                                
                                    
                                        
                                            23
                                        
                                        
                                            75
                                        
                                    
                                
                            
                        
                        
                            1.25
                        
                    
                    *
                    100
                    =
                    24.53
                     
                    a
                    t
                    %
                     
                    o
                    f
                     
                    A
                    s
                
            
                
                    a
                    t
                    %
                     
                    o
                    f
                     
                    G
                    e
                    =
                    
                        
                            
                                
                                    
                                        
                                            13
                                        
                                        
                                            73
                                        
                                    
                                
                            
                        
                        
                            1.25
                        
                    
                    *
                    100
                    =
                    14.25
                     
                    a
                    t
                    %
                     
                    o
                    f
                     
                    G
                    e
                
            
                
                    a
                    t
                    %
                     
                    o
                    f
                     
                    I
                    n
                    =
                    
                        
                            
                                
                                    
                                        
                                            11
                                        
                                        
                                            115
                                        
                                    
                                
                            
                        
                        
                            1.25
                        
                    
                    *
                    100
                    =
                    7.65
                     
                    a
                    t
                    %
                     
                    o
                    f
                     
                    I
                    n
                
            
Fantini does not disclose expressly wherein the at 15least one group 13 element is present in a concentration of from 0.5 to 3 at%.
However, Fantini discloses in Table 2 (col 9 ll. 22-28) wherein the concentration of the group 13 element ranges from 0.15-35 wt%. In view of the concentrations in Table 2 and the specific concentrations of Se, As, Ge and In disclosed in col 8 ll. 16-21 it would be obvious to one of ordinary skill in the art and within one’s technical abilities to optimize the concentration of the group 13 element to achieve the desired result, i.e. lower voltage drift (col 8 ll. 10-15) and increased stability (col 8 ll. 40-44). 
Re: claim 2, Fantini discloses the chalcogenide material of claim 1, wherein the chalcogenide material is GeaAsbSecX1-(a + b + c), wherein 0.12 ≤ a ≤ 0.33, 0.12 ≤ b ≤ 50.36, and 0.30 ≤ c ≤ 0.69 (The at% of Ge, As, Se, and In calculated above satisfy this limitation).
Re: claim 3, Fantini discloses the chalcogenide material of claim 1, wherein the at least one group 13 element includes boron (B), aluminum (Al), gallium (Ga), indium (In), thallium (TI), or a combination thereof (col 8 ll. 16-21).
Re: claim 5, Fantini discloses the chalcogenide material of claim 1, wherein a concentration of the at least one group 13 element (In - 7.65 at%) is less than 20half of a sum of a concentration of the germanium (Ge) and a concentration of the arsenic (As).
                
                    7.65
                     
                    a
                    t
                    %
                     
                    i
                    s
                     
                    l
                    e
                    s
                    s
                     
                    t
                    h
                    a
                    n
                     
                    19.39
                     
                    a
                    t
                    %
                    =
                     
                     
                    
                        
                            (
                            14.25
                             
                            a
                            t
                            %
                             
                            o
                            f
                             
                            G
                            e
                             
                            +
                             
                            24.53
                             
                            a
                            t
                            %
                             
                            o
                            f
                             
                            A
                            s
                            )
                        
                        
                            2
                        
                    
                
            
Re: independent claim 6, Fantini discloses in fig. 2 a variable resistance memory device comprising: a first electrode (210); 44a second electrode (205-a); and a chalcogenide film (215) interposed between the first electrode and the second electrode and including from 0.5 to 10 at% of at least one group 13 element (col 8 ll. 16-21).
Fantini does not disclose expressly wherein the at 15least one group 13 element is present in a concentration of from 0.5 to 3 at%.
However, Fantini discloses in Table 2 (col 9 ll. 22-28) wherein the concentration of the group 13 element ranges from 0.15-35 wt%. In view of the concentrations in Table 2 and the specific concentrations of Se, As, Ge and In disclosed in col 8 ll. 16-21 it would be obvious to one of ordinary skill in the art and within one’s technical abilities to optimize the concentration of the group 13 element to achieve the desired result, i.e. lower voltage drift (col 8 ll. 10-15) and increased stability (col 8 ll. 40-44). 
Re: claim 8, Fantini discloses the variable resistance memory device of claim 6, wherein the chalcogenide film is a ternary chalcogenide switching material including a group 14 element, a group 15 element, and a group 16 element (col 8 ll. 16-21).
Re: claim 9, see claim 5 rejection above.
Re: claim 10, see claim 2 rejection above.
Re: independent claim 12, Fantini discloses in fig. 2 an electronic device comprising a semiconductor 5memory, wherein the semiconductor memory comprises: a column line (115-a); a row line (110-a) intersecting the column line; and a memory cell (including 215) positioned between the column line and the 10row line, wherein the memory cell comprises a chalcogenide film including germanium (Ge), arsenic (As), selenium (Se), and from 0.5 to 10 at% of at least one group 13 element (col 8 ll. 16-20).
Fantini does not disclose expressly wherein the at 15least one group 13 element is present in a concentration of from 0.5 to 3 at%.
However, Fantini discloses in Table 2 (col 9 ll. 22-28) wherein the concentration of the group 13 element ranges from 0.15-35 wt%. In view of the concentrations in Table 2 and the specific concentrations of Se, As, Ge and In disclosed in col 8 ll. 16-21 it would be obvious to one of ordinary skill in the art and within one’s technical abilities to optimize the concentration of the group 13 element to achieve the desired result, i.e. lower voltage drift (col 8 ll. 10-15) and increased stability (col 8 ll. 40-44). 
Re: claim 13, Fantini discloses the electronic device of claim 12, wherein the memory cell comprises a selection element (215) including the chalcogenide film and a memory element (220) coupled to the selection element.
Re: claim 14, see claim 2 rejection above.
Re: claim 16, see claim 3 rejection above.
Re: claim 17, see claim 5 rejection above.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fantini et al. (US 10,163,977) (hereinafter, “Fantini”) in view of Wu et al. (US 2017/0244026) (hereinafter, “Wu”).
Re: claim 7, Fantini discloses the variable resistance memory device of claim 6 but does not specifically disclose wherein the chalcogenide film has an amorphous state and is an ovonic threshold switching material.
Wu discloses a chalcogenide film having an amorphous state and is an ovonic threshold switching material [0057].
It would be obvious to one of ordinary skill in the art to include the chalcogenide material in an Ovonic threshold switching (OTS) device as exemplified by Wu since OTS devices are commonly used the art as selection elements in memory devices.

Response to Arguments
Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that Fantini does not disclose the upper limit of a group 13 element is 3 at%.
In response, original claims 4, 11 and 15, canceled by the amendment filed 11 May 2022, recited this limitation and were rejected in the non-final Office Action dated 11 February 2022. No arguments have been presented by Applicant regarding that rejection. Therefore, the rejection of claims 4, 11 and 15 have been included in the instant rejection of claims 1, 6 and 12, respectively.     

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        5/16/2022